       Case 2:16-cv-04460-DGC Document 50 Filed 01/07/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8
     Jared Ruder, et al.,                          Case No. CV16-4460-PHX DGC
 9
            Plaintiffs,
10
            v.                                     ORDER
11
12 CWL Investments, LLC,
13          Defendant.
14
15
16          The Court has received and considered the Parties’ Joint Motion to Approve
17 Settlement and Dismiss All Claims with Prejudice. Doc. 49. The Court finds that the
18 Settlement Agreement and General Release is a fair and reasonable resolution of a bona
19 fide dispute over wages owed pursuant to the Fair Labor Standards Act and therefore
20 approves the settlement.
21          IT IS ORDERED that the Joint Motion to Approve Settlement and Dismiss All
22 Claims with Prejudice (Doc. 49) is granted.
23          Dated this 7th day of January, 2019.
24
25
26
27
28
